DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom et al. (Sundstrom, US PGPub 2015/0264583) in view of Lee.
	Referring to Claim 1, Sundstrom teaches configuring, by the user equipment (Fig. 1 #104/106/108; [0018]) communicating with a base station (Fig. 1 #102; [0017]) using a beam (Fig. 1 #113; [0021]), one or more antennas to form the beam directed to a first beam direction based on a configuration corresponding to an environment, the environment impacting performance of the one or more antennas (this is considered to be implicit/inherent, however in light of compact prosecution will be addressed as being obvious with a secondary reference); identifying, by the user equipment, a change in direction of the beam in response to a change in orientation of the user equipment in the environment, the change in orientation determined via one or more sensors in the user equipment ([0024] and [0026]); calculating, by the user equipment, a second beam direction based on the first beam direction and a direction of the one or more antennas based on the change in orientation of the user equipment ([0031] and [0035])); and configuring, by the user equipment, the one or more antennas to steer the beam to 
	However, as stated above, this limitation is considered to be inherent as there would not be a need for beam steering if the environment had no impact on the antenna. Lee teaches the environment impacting antenna performance, i.e walls and [0091].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sundstrom with the environmental aspects as taught by Lee so as to assist in the solution of limiting environmental impacts on UE antennas.
	Referring to Claims 2, 12 and 20, Sundstrom as modified by Lee teaches determining, by the user equipment, the environment of the user equipment based on sensor information provided by the one or more sensors in the user equipment; selecting, by the user equipment, the one or more antennas based on the environment and forming a receiving beam by configuring a radiation pattern of the selected one or more antennas; and receiving, by the user equipment, signals from a sequence of training beams from the base station on the selected one or more antennas and reporting signal strengths of the training beams back to the base station; See above citations from Sundstrom as well as [0032-0035] and [0054] of Lee.
	Referring to Claims 3, 13 and 21, Sundstrom as modified by Lee teaches searching, by the user equipment, a configuration table associated with the environment for beam directions of the one or more antennas; loading, by the user equipment, a configuration for the one or more antennas associated with the beam direction; and determining, by the user equipment, a best beam direction for each of the one or more antennas based on at least one of signal quality or strength; See above citations of Sundstrom as well as Fig. 6 of Lee.

	Referring to Claims 5 and 15, Sundstrom as modified by Lee teaches wherein the performance level change corresponds to a new configuration for the one or more antennas and is reflected to the configuration table associated with the environment; See Lee [0057].
	Referring to Claims 6 and 16, Sundstrom as modified by Lee teaches wherein the information provided by the one or more sensors identifies which of the one or more antennas on the user equipment are blocked such that the performance level falls below a threshold; See Lee [0091].
	Referring to Claims 7 and 17, Sundstrom as modified by Lee teaches wherein configuring the one or more antennas to form the beam includes configuring a relative phase shift and gain of signals associated to each of the one or more antennas, and configuring the one or more antennas to the second beam direction includes switching from the one or more antennas to another of the one or more antennas; see Lee [0030].
	Referring to Claim 8, Sundstrom as modified by Lee teaches wherein the one or more sensors are at least one of proximity sensors, impedance sensors and radar sensors; see Abstract of Sundstrom and sensors in Lee Fig. 12.
	Referring to Claim 9, Sundstrom as modified by Lee teaches wherein the best beam direction is determined for a phase-shifter and an amplifier gain for each of the one or more antennas; see Lee [0019], [0029] and [0047].

	Referring to Claim 11, Sundstrom teaches a non-transitory memory storage (Claim 31) comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors execute the instructions to: configure one or more antennas to form a beam used to communicate with the base station and directed to a first beam direction based on a configuration corresponding to an environment, the environment impacting performance of the one or more antennas; identify a change in direction of the beam in response to a change in orientation of the user equipment in the environment, the change in orientation determined via one or more sensors in the user equipment; calculate a second beam direction based on the first beam direction and a direction of the one or more antennas based on the change in orientation of the user equipment; and configure the one or more antennas to steer the beam to the second beam direction to compensate for the change in orientation of the user equipment in the environment; see above citations, but does not explicitly disclose nor limit the environment impacting the performance of the one or more antennas.
	However, as stated above, this limitation is considered to be inherent as there would not be a need for beam steering if the environment had no impact on the antenna. Lee teaches the environment impacting antenna performance, i.e walls and [0091].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sundstrom with the environmental aspects as taught by Lee so as to assist in the solution of limiting environmental impacts on UE antennas.

	However, as stated above, this limitation is considered to be inherent as there would not be a need for beam steering if the environment had no impact on the antenna. Lee teaches the environment impacting antenna performance, i.e walls and [0091].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sundstrom with the environmental aspects as taught by Lee so as to assist in the solution of limiting environmental impacts on UE antennas.
	Referring to Claim 23, Sundstrom as modified by Lee teaches wherein the user equipment is mobile when communicating with the base station; see disclosures.
	Referring to Claim 24, Sundstrom as modified by Lee teaches detecting the change in direction of the beam in response to the change in orientation of the user equipment in the environment; see disclosures.

	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646